Citation Nr: 1047593	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  08-05 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Newark, New Jersey


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder.

2.  Entitlement to service connection for a right knee disorder, 
to include as secondary to the service-connected traumatic 
patellar tendinitis and lateral meniscal tear of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from August 1998 to October 
1999 and from January 2003 to April 2003. 

This matter initially came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision issued by the 
RO in Waco, Texas.  In July 2009, the Veteran notified the VA of 
his recent move to New Jersey and his corresponding change of 
address.  Accordingly, jurisdiction of the claims file was 
transferred to the RO in Newark, New Jersey.

The Veteran testified before the undersigned Acting Veterans Law 
Judge (VLJ) in a hearing at the RO in September 2010.  A 
transcript of the hearing is of record.

The RO has characterized the claim involving service connection 
for an acquired psychiatric disorder as a request to reopen a 
previously denied claim.  The Board notes, however, that since 
the last denial of this claim (in July 2001), the RO obtained 
copies of the Veteran's service treatment records and service 
personnel file, which was not previously in the claims file. As 
such, new and material evidence to reopen these claims for 
service connection is not needed, and they can be considered on 
the merits.  See 38 C.F.R. § 3.156(c)(1) (2010).   Accordingly, 
the Board will adjudicate this issue on a de novo basis.

Finally, the Board notes that the Veteran's appeal originally 
included the issue of entitlement to service connection for a 
left knee disorder.  During the pendency of the appeal, the RO, 
in a September 2008 decision, granted service connection for the 
left knee disability and assigned 10 percent evaluation, 
effective on May 3, 2006, the date of claim.  Therefore, his 
appeal concerning this issue of service connection for a left 
knee disability has been resolved.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the courts are applicable to this 
appeal.

With regard to the Veteran's claim for service connection for an 
acquired psychiatric disorder, the Board notes that the service 
personnel records indicate the Veteran was separated from service 
for a personality disorder.  In this regard, the Board notes that 
congenital or developmental abnormalities, such as personality 
disorders, are not considered "diseases or injuries" within the 
meaning of applicable legislation and, hence, do not constitute 
disabilities for VA compensation purposes.  See 38 C.F.R. §§ 
3.303(c), 4.9.  However, in the August 1999 mental health 
evaluation, the Veteran's psychiatric diagnosis was adjustment 
disorder with mixed disturbance of emotion and conduct.  
Subsequent to service, in the December 2000 VA examination, the 
examiner concluded that there was not "sufficient criteria for 
any psychiatric diagnosis at this time."  However, a July 2007 
VA treatment indicated a psychiatric diagnosis of anxiety 
disorder, borderline personality disorder.  The Veteran contends 
he has a current psychiatric disorder that onset during his 
period of active service.  Thus, the Board finds that a more 
contemporaneous VA examination with a nexus opinion is necessary.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the Veteran's claim for service connection for a 
right knee disorder, the Veteran has asserted various theories of 
entitlement, including as due injury sustained in service and as 
secondary to the service-connected left knee disability (right 
knee disorder was the result of overcompensation for the service-
connected left knee disability).  The Board notes that a February 
2003 service treatment record reports that the Veteran had 
swelling of "chins" and both knees.  The Veteran reportedly 
sustained the injury while performing tactical training two weeks 
prior.  He complained of pain in the knees with popping every 
time he walked.

Additionally, service treatment records and post service VA and 
private treatment records document a history of treatment for a 
left knee disability.  In this regard, a disability which is 
proximately due to, or results from, another disease or injury 
for which service connection has been granted shall be considered 
a part of the original condition.  38 C.F.R. § 3.310(a).  
Specifically, when aggravation of a disease or injury for which 
service connection has not been granted is proximately due to, or 
the result of, a service-connected condition, the veteran shall 
be compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  Any increase in severity of 
a nonservice-connected disease or injury that is proximately due 
to or the result of a service-connected disease or injury, and 
not due to the natural progress of the nonservice-connected 
disease, will be service connected.  38 C.F.R. § 3.310(b).

To date, the RO has not afforded the Veteran a VA examination to 
evaluate the claimed right knee disorder.  The Board finds that a 
VA examination with opinion is "necessary" to determine the 
etiology of the claimed right knee disorder.  See 38 U.S.C.A. 
§ 5103A(d); see also McLendon supra.

Accordingly, the case is REMANDED for the following action:

1. A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A (West 2002 & Supp. 2009), the 
need for additional evidence regarding his 
claims.  This letter should reflect all 
appropriate regulatory and legal guidance.  
See 38 C.F.R. §§ 3.159, 3.310 (2010); see 
also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

2.  The RO should contact the Veteran and 
obtain the names and addresses, and 
approximate dates of treatment of all 
previously unidentified medical care 
providers who treated him for his 
psychiatric and right knee disorders.  
After he has signed the appropriate 
releases, those records should be obtained 
and associated with the claims folder.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the Veteran, a 
notation to that effect should be inserted 
in the file.  He and his representative are 
to be notified of unsuccessful efforts in 
this regard, in order to allow him the 
opportunity to obtain and submit those 
records for VA review.

3.  The Veteran should be afforded a VA 
examination by the appropriate psychiatrist 
to determine, if possible, the etiology of 
his psychiatric disorder, to include 
adjustment/anxiety disorder.  His claims 
folder must be made available for the 
psychiatrist's review prior to the entry of 
any opinion.  A notation to the effect that 
this record review took place should be 
included in the examiner's report.  All 
indicated tests and studies are to be 
performed.  Following the examination, the 
psychiatrist is requested to offer an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) that any current 
psychiatric disability, including an 
adjustment/anxiety disorder, had its onset 
during the Veteran's periods of service?  

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

4.  The Veteran should also be afforded a 
VA examination by the appropriate physician 
to determine, if possible, the etiology of 
his right knee disorder, to include as 
secondary to the service-connected left 
knee disability.  His claims folder must be 
made available for the physician's review 
prior to the entry of any opinion.  A 
notation to the effect that this record 
review took place should be included in the 
examiner's report.  All indicated tests and 
studies are to be performed.  Following the 
examination, the physician is requested to 
offer an opinion as to whether it is at 
least as likely as not (e.g., a 50 
percent or greater likelihood) that any 
current right knee disorder had onset due 
to events of the Veteran's periods of 
service?  

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

5.  The Veteran must be given adequate 
notice of the date and place of any 
requested examinations.  A copy of all 
notifications, including the address where 
the notice was sent must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination(s) without good 
cause shown may have adverse effects on his 
claims.

6.  After completion of the above 
development, the Veteran's claims should be 
readjudicated.  If the determinations 
remain adverse to the Veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Then, if indicated, this case should be returned to the Board for 
the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


